Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 ir@crmz.com FOR IMMEDIATE RELEASE CreditRiskMonitor Reports Strong Operating Earnings VALLEY COTTAGE, NY—November 4, 2010—CreditRiskMonitor (OTCBB: CRMZ) reported that revenues were $2.39 million and $6.91 million for the 3 and 9 months ended September 30, 2010, respectively, an increase 16% and 21% over the comparable periods last year. For the same periods, income from operations of $551,000 and $1.22 million, respectively, was up from $405,000 and $417,000 for the comparable periods of 2009. Cash, cash equivalents and marketable securities at the end of the nine-month period increased $1.57 million to $6.25 million from the 2009 year-end balance of $4.68 million, even after the payment of a cash dividend of $395,000 in the third quarter of fiscal 2010. Jerry Flum, CEO said, “Income from operations was at record levels for both of these reporting periods. Furthermore, our debt free balance sheet has never been as strong, as cash, cash equivalents and marketable securities as well as working capital are at the highest levels in the Company’s history.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF OPERATIONS FOR THE 3 AND 9 MONTHS ENDED SEPTEMBER 30, 2 3 Months Ended September 30, 9 Months Ended September 30, Operating revenues $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Provision for income taxes Net income $ Net income per share: Basic $ Diluted $ CREDITRISKMONITOR.COM, INC. BALANCE SHEETS SEPTEMBER 30, 2, 2009 Sept. 30, Dec. 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income Prepaid and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,899,462 and 7,849,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement: Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports.
